Title: To Thomas Jefferson from Henry Dearborn, 1 April 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department April 1. 1808
                        

                        I have the honor of proposing for your approbation Theodore Randall of South Carolina and Solomon G Conklin of New York to be appointed Cadets in the Regiment of Artillerists in the service of the United States
                  Accept Sir assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    
                     [Order by TJ:]
                     Apr. 2. 08.
                     Approved
                     
                         Th: Jefferson
                     
                  
               